Exhibit 10.8

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”), dated as of December 31,
2006, is made between Labor Ready, Inc., a Washington corporation (“Labor Ready”
or the “Company”), and                            (the “Executive”).

RECITALS

A.            The Executive is a senior executive of the Company and has made
and is expected to continue to make major contributions to the short- and
long-term profitability, growth and financial strength of the Company;

B.            The Company recognizes that the possibility of a Change in Control
exists and that such possibility, and the uncertainty it may create among
management, may result in the distraction or departure of management personnel,
to the detriment of the Company and its shareholders, including a reduction of
the value received by shareholders in a Change in Control transaction;

C.            The Company desires to assure itself of both present and future
continuity of management and to establish fixed severance benefits for certain
of its senior executives, including the Executive, applicable in the event of a
Change in Control; and

D.            The Company desires to provide additional inducement for the
Executive to continue to remain in the employ of the Company.

Accordingly, the Company and the Executive agree as follows:

1.             Certain Defined Terms.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

(a)           “After-Tax Amount” means the amount to be received by an Executive
determined on an after-tax basis taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law and any applicable federal,
state and local income and employment taxes.

(b)           “Base Pay” means the Executive’s annual base salary rate as in
effect at the time a determination is required to be made under Section 4.

(c)           “Board” means the Board of Directors of the Company.   Any action
of the Board herein contemplated will be valid if adopted by a majority of the
total number of directors then in office or a majority of the Incumbent
Directors and for purposes of interpreting, amending or waiving any portion of
this Agreement, may be adopted by a majority of the Incumbent Directors by
written action, whether or not unanimous, or may be delegated by specific action
of the Board of Directors after the date hereof to any Board committee comprised
solely of Incumbent Directors who are also Independent Directors.


--------------------------------------------------------------------------------



(D)           “BUSINESS AREA” MEANS ANY LOCATION IN WHICH LABOR READY CONDUCTS
OR PLANS TO CONDUCT BUSINESS. EXECUTIVE ACKNOWLEDGES THAT LABOR READY HAS
OPERATIONS IN ALL 50 STATES, THE DISTRICT OF COLUMBIA AND AT LEAST THREE OTHER
COUNTRIES, THAT LABOR READY PLANS TO CONTINUE TO EXPAND ITS OPERATIONS AND
PRESENCE BOTH DOMESTICALLY AND INTERNATIONALLY AND THAT AS A MEMBER OF LABOR
READY’S SENIOR MANAGEMENT, EMPLOYEE’S SERVICES ARE INTEGRAL TO THESE OPERATIONS
AND EXPANSION PLANS.

(e)           “Cause” means that, prior to any termination:

(i)           The Executive is convicted of or takes a plea of nolo contendere
to a crime involving dishonesty, fraud or moral turpitude;

(ii)          The Executive has engaged in fraud, embezzlement, theft or other
dishonest acts;

(iii)         The Executive materially violates a significant Company policy,
such as policies required by the Sarbanes-Oxley Act, the Company’s Drug Free
Workplace Policy or Company’s policy against harassment, and does not cure such
violation (if curable) within ten (10) days after written notice from the
Company;

(iv)         The Executive intentionally takes any action that materially
damages the assets (including tangible and intangible assets, such as name or
reputation) of the Company; or

(v)          The Executive breaches this Agreement in any other material respect
and does not cure such breach (if curable) within ten (10) days after written
notice from the Company or, if notice and cure have previously taken place
regarding a similar breach, if the breach recurs.

For purposes of this Agreement, no act or failure to act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or ordinary negligence, but will be deemed “intentional” only if done
or omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, the Executive will not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the Board
at a meeting of the Board called and held for such purpose, after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board after consultation with outside counsel, there is clear and
convincing evidence that the Executive had committed an act constituting “Cause”
as herein defined and specifying the particulars thereof in reasonable detail. 
Nothing herein will limit the right of the Executive or Executive’s
beneficiaries to contest the validity or propriety of any such determination.

(f)            “Change in Control” means that during the Term any of the
following events occurs:

(i)       any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 33 1/3 % of the combined voting power of the
then-outstanding Voting Stock of the Company;

-2-


--------------------------------------------------------------------------------


(ii)      a majority of the Board ceases to be comprised of Incumbent Directors;
or

(iii)     the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another corporation, or other transaction (each, a “Business
Transaction”), and as a result of which less than fifty percent (50%) of the
outstanding voting interests or securities of the surviving or resulting entity
immediately after the Business Transaction are owned in the aggregate by the
former shareholders of the Company, as the same shall have existed immediately
prior to such Business Transaction, in substantially the same proportions as
their ownership before such Business Transaction.

(g)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and as set forth in Code Section 4980B and Part 6 of
Subtitle B of Title I of ERISA.

(h)           “Code” means the Internal Revenue Code of 1986, as amended.


(I)            “CONFLICTING ORGANIZATION” MEANS, ANY PERSON, ENTITY OR
ORGANIZATION ENGAGED (OR ABOUT TO BECOME ENGAGED) IN A BUSINESS SIMILAR TO, OR
THAT COMPETES WITH, THE BUSINESS OF LABOR READY, INCLUDING WITHOUT LIMITATION
ANY PERSON OR ORGANIZATION THAT PROVIDES ANY PRODUCT, PROCESS OR SERVICE THAT IS
SIMILAR TO OR COMPETES WITH ANY PRODUCT, PROCESS OR SERVICE PROVIDED BY LABOR
READY.  THE TERM “CONFLICTING ORGANIZATION” SPECIFICALLY INCLUDES WITHOUT
LIMITATION ANY PERSON, ENTITY OR ORGANIZATION THAT PROVIDES TEMPORARY AND/OR
PERMANENT STAFFING SERVICES IN CONNECTION WITH MANUAL OR SKILLED LABORERS OR
EMPLOYEES, INCLUDING WITHOUT LIMITATION, FOR JOBS IN CONSTRUCTION,
MANUFACTURING, HOSPITALITY SERVICES, LANDSCAPING, WAREHOUSING, AGRICULTURE,
WASTE AND RECYCLING, TRANSPORTATION, EVENT LOGISTICS, AND RETAIL.

(j)            “Continuation Period” means the period specified in Annex A.

(k)           “Employee Benefits” means the benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.

(l)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

(m)          “Excess Parachute Payment” means a payment that creates an
obligation for Executive to pay excise taxes under Section 280G of the Code or
any successor provision thereto.

-3-


--------------------------------------------------------------------------------


(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(o)           “Good Reason” means the occurrence of one or more of the following
events:

(i)            Failure to elect or reelect or otherwise to maintain the
Executive in the office or the position he had with the Company immediately
prior to a Change in Control, or a substantially equivalent or better office or
position than that which he had with the Company immediately prior to the Change
in Control in either such case with the Company, any legal successor to the
Company or, if the Company merges with or into another entity with substantial
operations, with respect to the business of the Company and its Subsidiaries
substantially as conducted immediately prior to the Change in Control;

(ii)           Failure of the Company to remedy any of the following within 10
calendar days after receipt by the Company of written notice thereof from the
Executive:  (A) a significant adverse change in the nature or scope of the
authorities, powers or functions attached to the position with the Company which
the Executive held immediately prior to the Change in Control, (B) a reduction
in the Executive’s Base Pay, (C) a reduction in the Executive’s incentive or
bonus pay opportunity, assuming 100% achievement of the quantitatively
measurable conditions to receipt of such incentive or bonus pay, and all such
qualitative conditions, in each case as applicable to the Executive immediately
prior to the Change in Control (such amount, “Incentive Pay”), or (D) the
termination or denial of the Executive’s rights to Employee Benefits or a
reduction in the scope or value thereof, unless such termination or reduction
referred to in clauses (B), (C) or (D) applies on a substantially similar basis
to all executive officers of the Company and its parent entities;

(iii)          The liquidation, dissolution, merger, consolidation or
reorganization of the Company or the transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 15(a);

(iv)          The Company requires the Executive to have Executive’s principal
location of work changed to any location that is in excess of 50 miles from the
Executive’s principal residence immediately prior to the Change in Control
without Executive’s prior written consent; or

(v)           Without limiting the generality or effect of the foregoing, any
material breach of this Agreement or any Other Employment Agreement (as defined
in Section 6) by the Company or any successor thereto which is not remedied by
the Company within 10 calendar days after receipt by the Company of written
notice from the Executive of such breach.

A termination of employment by the Executive for one of the reasons set forth in
clauses (i) - (v) above will not constitute “Good Reason” unless, within the
60-day period immediately following the occurrence of such Good Reason event,
the Executive has given written notice to the Company specifying in reasonable
detail the event or events relied upon for such termination and the Company has
not remedied such event or events within 10 days of the receipt of such

-4-


--------------------------------------------------------------------------------


notice.  The Company and the Executive may mutually waive in writing any of the
foregoing provisions with respect to an event or events that otherwise would
constitute Good Reason.

(p)           “Incumbent Directors” means the individuals who, as of the date
hereof, are Directors of the Company and any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

(q)           “Independent Directors” means directors who qualify as
“independent” directors under then-applicable New York Stock Exchange rules
applicable to compensation committees (whether or not the Company’s securities
continue to be listed for trading thereon).

(r)            “Non-Competition Period” and “Non-Solicitation Period” means the
period specified in Annex A. If Executive violates any of the covenants in this
Agreement, the Non-Competition Period and Non-Solicitation Period covered by the
covenants will automatically be extended by a length of time equal to the time
period during which such violation occurred.

(s)           “Other Agreement” means an agreement, contract or understanding
(including any option or equity plan or agreement) other than this Agreement,
heretofore or hereafter entered into by the Executive with the Company or any
Subsidiary.

(t)            “Other Employment Agreements” are defined in Section 6.

(u)           “Restricted Area” means a twenty-five (25) mile radius around each
Company branch at the time of termination and any location where the Company has
placed workers during the Executive’s employment.

(v)           “Restrictive Covenants” is defined in Sections 8 and 9.

(w)          “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the third anniversary of the occurrence of the Change in Control or
(ii) the Executive’s death.

(x)            “Specified Employee” is defined in Section 4.

(y)           “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.

(z)            “Term” means the period commencing as of the date hereof and
expiring on the close of business on December 31, 2009; provided, however, that
(i) commencing on January 1, 2010 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs

-5-


--------------------------------------------------------------------------------


during the Term, the Term will expire on the last day of the Severance Period,
provided that such expiration shall have no effect if the Executive is
terminated and is entitled to the benefits provided in Section 4; and
(iii) subject to Section 3(c), if, prior to a Change in Control, the Executive
ceases for any reason to be a full-time employee of the Company, thereupon
without further action the Term shall be deemed to have expired and this
Agreement will immediately terminate and be of no further effect.

(aa)         “Termination Date” means the date on which the Executive’s
employment with the Company and its Subsidiaries terminates.  Termination Date
shall be interpreted consistent with the meaning of the term “separation from
service” under Code Section 409A (a)(s)(A)(i) and the regulations thereunder.

(bb)         “Triggering Termination” is defined in Section 4.

(cc)         “Voting Stock” means securities entitled to vote generally in the
election of directors.

(dd)         “Welfare Benefits” means Employee Benefits that are provided under
any “welfare plan” (within the meaning of Section 3(1) of ERISA) of the Company.

2.             Operation of Agreement.  This Agreement will be effective and
binding immediately upon its execution, but, anything in this Agreement to the
contrary notwithstanding, except as provided in Section 3(c), this Agreement
will not be operative unless and until a Change in Control occurs.  Upon the
occurrence of a Change in Control at any time during the Term, without further
action, this Agreement will become immediately operative.

3.             Termination Following a Change in Control.

(a)           In the event of the occurrence of a Change in Control, the
Executive’s employment may be terminated by the Company during the Severance
Period (or pursuant to Section 3(c)) and the Executive will be entitled to the
benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:

(i)            The Executive’s death;

(ii)           If the Executive becomes permanently disabled within the meaning
of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to the Change in Control; or

(iii)          Cause.

If, during the Severance Period, the Executive’s employment is terminated by the
Company other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), the
Executive will be entitled to the benefits provided by Section 4, provided that
Executive is and remains in full compliance with the obligations in this
Agreement and other covenants Executive has entered into with Company, and
satisfies the conditions precedent in Section 10.

(b)           In the event of the occurrence of a Change in Control, the
Executive may terminate employment with the Company during the Severance Period
for Good Reason with the right to severance compensation as provided in Section
4 regardless of whether any other

-6-


--------------------------------------------------------------------------------


reason, other than Cause, for such termination exists or has occurred, including
without limitation other employment.

(c)           Anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs and not more than 90 days prior to the date on which
the Change in Control occurs, the Executive’s employment with the Company is
terminated by the Company other than for Cause or the Executive terminates
Executive’s employment for Good Reason and Cause does not exist, such
termination of employment will be deemed to be a termination of employment after
a Change in Control for purposes of this Agreement if the Executive has
reasonably demonstrated that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control.

(d)           Nothing in this Agreement will (i) be construed as creating an
express or implied contract of employment, changing the status of the Executive
as an employee at will, giving the Executive any right to be retained in the
employ of the Company, or giving the Executive the right to any particular level
of compensation or benefits or (ii) interfere in any way with the right of the
Company to terminate the employment of the Executive at any time with or without
Cause, subject in either case to the obligations of the Company under this
Agreement.

4.             Severance Compensation.

(a)           Subject to the conditions of this Agreement, if, following the
occurrence of a Change in Control, the Company terminates the Executive’s
employment during the Severance Period other than pursuant to Section 3(a)(i),
3(a)(ii) or 3(a)(iii), or if the Executive terminates Executive’s employment
pursuant to Section 3(b) any such termination, a (“Triggering Termination”), the
Company will pay to the Executive the amounts described in Paragraph 1 of
Annex A and will continue to provide to the Executive the benefits described in
Paragraph 2 of Annex A each for the periods described therein; provided,
however, that if such payment or continued benefits would be considered deferred
compensation subject to Code Section 409A (e.g., the payment would occur at a
time that is later than two and one-half months after the year in which such
payment became no longer subject to a substantial risk of forfeiture) and the
Executive is considered a “Specified Employee” for purposes of Code Section
409A(a)(2)(B)(i) and the regulations thereunder, payments of the amounts and
benefits described in Annex A that are subject to Code Section 409A and which
are otherwise payable will not be made until the earlier of (i) six (6) months
following the Executive’s Termination Date, or (ii) the Executive’s death.

(b)           Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
“prime rate” as set forth from time to time during the relevant period in The
Wall Street Journal “Money Rates” column, plus 200 basis points, compounded
monthly, or, if less, the maximum rate legally allowed.  Such interest will be
payable as it accrues on demand.  Any change in such prime rate will be
effective on and as of the date of such change.

(c)           Subject to Section 5, if there is a Triggering Termination, the
Company will pay in cash to the Executive a lump sum amount equal to the sum of
(i) any unpaid incentive compensation that has been earned, accrued, allocated
or awarded to the Executive for any performance period ending prior to a
Triggering Termination (regardless of whether payment of

-7-


--------------------------------------------------------------------------------


such compensation is contingent on the continuing performance of services by the
Executive), plus (ii) the value of any annual bonus or long-term incentive pay
earned, accrued, allocated or awarded with respect to the Executive’s service
during the performance period or periods that includes the date on which the
Change in Control occurred.  Such payment will be made on or within fifteen (15)
days after the latter of (x) five business days after the date the Company (or
successor) has all of the information necessary to calculate the amount of the
payment, (y) within five business days after a Triggering Termination, and (z)
in the case of a payout that is subject to Code Section 409A and the Executive
is a Specified Employee, six (6) months after a Triggering Termination.  In the
case of clauses (i) and (ii), any applicable vesting requirements will be
disregarded.  In the case of clause (ii), the amount will be calculated at the
plan target or payout rate, prorated on the basis of the number of days of the
Executive’s participation during the applicable performance period to which the
incentive pay related divided by the aggregate number of days in such
performance period, taking into account service rendered through the payment
date.  All payments made under this Agreement are less applicable tax
withholdings.

(d)           If there is a Triggering Termination, all stock options,
restricted stock and any other equity award shall become fully vested as of the
date of termination notwithstanding the presence or absence of any provision in
any Other Agreement executed in connection with the grant of such award.

5.             Limitations on Payments and Benefits.

Notwithstanding any provision of this Agreement or any Other Agreement to the
contrary, if any amount or benefit to be paid or provided under this Agreement
or any Other Agreement would be an Excess Parachute Payment (including after
taking into account the value, to the maximum extent permitted by Section 280G
of the Code, of the Restricted Covenants), but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement and any Other Agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction will not be made if such
reduction would result in Executive receiving an After-Tax Amount less than 90%
of the After-Tax Amount of the severance payments he or she would have received
under Section 4 or under any Other Agreement without regard to this clause.
Whether requested by the Executive or the Company, the determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence, and the value to be
assigned to the Executive’s Restricted Covenants hereof for purposes of
determining the amount, if any, of the Excess Parachute Payment will be made at
the expense of the Company by the Company’s independent accountants or benefits
consultant.  The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 5 will not of
itself limit or otherwise affect any other rights of the Executive pursuant to
this Agreement or any Other Agreement.  In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this Section 5,
the Executive will be entitled to designate the payments and/or benefits to be
so reduced in order to give effect to this Section 5.  The Company will provide
the Executive with all information reasonably requested by the Executive to
permit the Executive to make such designation.  In the event that the Executive
fails to make such designation within 10 business days after receiving notice
from the Company of a reduction under this Section 5, the Company may effect
such reduction in any manner it deems appropriate.

-8-


--------------------------------------------------------------------------------


6.             No Mitigation Obligation; Other Agreements.

(a)           The Company hereby acknowledges that it will be difficult and may
be impossible for the Executive to find reasonably comparable employment
following the Termination Date.  Accordingly, the payment of the severance
compensation by the Company to the Executive in accordance with the terms of
this Agreement is hereby acknowledged by the Company to be reasonable, and the
Executive will not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor will any
profits, income, earnings or other benefits from any source whatsoever create
any mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise, except as expressly provided in Paragraph 2(C)
of Annex A.

(b)           A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that the Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company or Subsidiary
providing Employee Benefits, which rights will be governed by the terms
thereof.  To the extent that the Executive receives payments by reason of his or
her termination of employment pursuant to any other employment or severance
agreement or employee plan (collectively, “Other Employment Agreements”), the
amounts otherwise receivable under Section 4 will be reduced by the amounts
actually paid pursuant to the Other Employment Agreements, but not below zero,
to avoid duplication of payments so that the total amount payable or value of
benefits receivable hereunder and under the Other Employment Agreements is not
less than the amounts so payable or value so receivable had such benefits been
paid in full hereunder.  The purpose of this Section 6(b) is to avoid
duplication of, but not to limit, payments or benefits, so this Section 6(b) may
not be interpreted as being intended to assure that, in circumstances in which a
payment would otherwise be due under Section 4, the total amounts received by
the Executive or value of benefits provided to him or her will in no event be
less than those payable or to be provided hereunder.

7.             Legal Fees and Expenses.

It is the intent of the Company that, except for those rights and obligations
pursuant to Section 8, the Executive not be required to incur legal fees and the
related expenses associated with the interpretation, enforcement or defense of
the Executive’s rights in connection with any dispute arising under this
Agreement because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Executive hereunder.  Accordingly,
if it should appear to the Executive that the Company has failed to comply with
any of its obligations under this Agreement or in the event that the Company or
any other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Executive in
connection with any such dispute or proceeding.  Without respect to whether the
Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all reasonable attorneys’ and related fees and expenses incurred by the
Executive in connection with any of the foregoing; provided that, in regard to
such matters, the Executive has not acted in bad faith or with no colorable
claim of success.  Such payments will be made within five business days after
delivery of the Executive’s written requests for payment, accompanied by such
evidence of fees and expenses incurred as the Company may reasonably require.

-9-


--------------------------------------------------------------------------------


8.             Duty of Loyalty; Non-Competition; Non-Solicitation and
Non-Disclosure and Protection of Confidential Information.

(a)           Duty of Loyalty.  Executive agrees to devote all time that is
reasonably necessary to execute and complete Executive’s duties to Company. 
During the time necessary to execute Executive’s duties, Executive agrees to
devote Executive’s full and undivided time, energy, knowledge, skill and ability
to Company’s business, to the exclusions of all other business and sideline
interests, unless first authorized, in writing, by a proper representative of
Company. Because of the agreement in the preceding sentence, during Executive’s
employment with Company, Executive also agrees not to be employed or provide any
type of services, whether as an advisor, consultant, independent contractor or
otherwise in any capacity elsewhere unless first authorized, in writing, by a
proper representative of Company.  In no event will Executive allow other
activities to conflict or interfere with Executive’s duties to Company. 
Executive agrees to faithfully and diligently perform all duties to the best of
Executive’s ability.  Executive recognizes that the services to be rendered
under this Agreement require certain training, skills and experience, and that
this Agreement is entered into for the purpose of obtaining such service for
Company.  Upon request, Executive agrees to provide Company with any information
which Executive possesses and which will be of benefit to Company.  Executive
agrees to perform Executive’s duties in a careful, safe, loyal and prudent
manner.  Executive agrees to conduct him/herself in a way which will be a credit
to Labor Ready’s reputation and interests, and to otherwise fulfill all
fiduciary and other duties Executive has to Company.

(b)           Non-Competition.  During the term of this Agreement and for the
Non-Competition Period (as defined above and in Annex A) immediately following
the termination of employment with or without Cause or Good Reason, so long as
the Company continues to carry on at least substantially the same business:

(i)            Executive shall not, directly or indirectly, in any Business
Area, engage in, work for, provide services to, own, manage, operate, control or
otherwise engage or participate in, or be connected as an owner, partner,
principal, creditor, salesman, guarantor, advisor, member of the board of
directors of, employee of, independent contractor of, or consultant to, any
Conflicting Organization.  The restrictions in this Section 8 (b) include
without limitation the solicitation on behalf of a Conflicting Organization of
any Client located in any Business Area (e.g., Executive may not on behalf of a
Conflicting Organization solicit a Client located within a Business Area by
telephoning the Client from a site located outside the Business Area).


(II)           EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS
AREA, ENGAGE IN, WORK FOR, PROVIDE SERVICES TO, OWN, MANAGE, OPERATE, CONTROL OR
OTHERWISE ENGAGE OR PARTICIPATE IN, OR BE CONNECTED AS AN OWNER, PARTNER,
PRINCIPAL, CREDITOR, SALESMAN, GUARANTOR, ADVISOR, MEMBER OF THE BOARD OF
DIRECTORS OF, EMPLOYEE OF, INDEPENDENT CONTRACTOR OF, OR CONSULTANT TO, ANY
CLIENT.


(III)          NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8 (A)
AND THE RESTRICTIONS SET FORTH THEREIN, EXECUTIVE MAY OWN SECURITIES IN ANY
PUBLICLY HELD CORPORATION THAT IS COVERED BY THE RESTRICTIONS SET FORTH IN
SECTION 8(B), BUT ONLY TO THE EXTENT THAT EXECUTIVE DOES NOT OWN, OF RECORD OR
BENEFICIALLY, MORE THAN 5% OF THE OUTSTANDING BENEFICIAL OWNERSHIP OF SUCH
CORPORATION.

-10-


--------------------------------------------------------------------------------



(C)           NON-SOLICITATION/NON-INTERFERENCE WITH EMPLOYEES/CANDIDATES. 
EXECUTIVE ACKNOWLEDGES THAT LABOR READY HAS A LEGITIMATE PROTECTABLE INTEREST IN
MAINTAINING A STABLE AND UNDISRUPTED WORKFORCE.  DURING THE TERM OF THIS
AGREEMENT AND FOR THE NON-SOLICITATION PERIOD (AS DEFINED ABOVE AND IN ANNEX A)
IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYMENT WITH OR WITHOUT CAUSE OR
GOOD REASON, SO LONG AS THE COMPANY CONTINUES TO CARRY ON AT LEAST SUBSTANTIALLY
THE SAME BUSINESS:


(I)            EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ON BEHALF OF
HIMSELF/HERSELF, OR ON BEHALF OF ANY OTHER PERSON, ENTITY, OR ORGANIZATION,
EMPLOY, SOLICIT FOR EMPLOYMENT, OR OTHERWISE SEEK TO EMPLOY OR RETAIN ANY
COLLEAGUE, OR IN ANY WAY ASSIST OR FACILITATE ANY SUCH EMPLOYMENT, SOLICITATION,
OR RETENTION EFFORT.

(ii)           Executive shall not, directly or indirectly, engage in any
conduct intended or reasonably calculated to induce or urge any Colleague to
discontinue, in whole or in part, his/her employment relationship with Labor
Ready.

(iii)          Executive shall not directly or indirectly, on behalf of
himself/herself, or on behalf of any other person, entity, or organization,
initiate contact with any Candidate for the purpose of employing, soliciting for
employment, or otherwise seeking to employ or retain any Candidate.


(D)           NON-SOLICITATION/NON-INTERFERENCE WITH CLIENTS.  DURING THE TERM
OF THIS AGREEMENT AND FOR THE NON-SOLICITATION PERIOD (AS DEFINED ABOVE AND IN
ANNEX A) IMMEDIATELY FOLLOWING THE TERMINATION OF EMPLOYMENT WITH OR WITHOUT
CAUSE OR GOOD REASON, SO LONG AS THE COMPANY CONTINUES TO CARRY ON AT LEAST
SUBSTANTIALLY THE SAME BUSINESS:

(i)            Executive shall not, directly or indirectly, solicit any Client
for the purpose of providing temporary and/or permanent staffing services on
behalf of a Conflicting Organization.  Employee’s agreement “not to solicit” as
set forth in this Section 8(d) means that Executive shall not, either directly
or indirectly, for any reason, initiate any contact or communication with any
Client for the purpose of soliciting, inviting, encouraging, recommending or
requesting any Client to do business with Executive and/or a Conflicting
Organization in connection with the provision of temporary and/or permanent
staffing services.

(ii)  Executive shall not, directly or indirectly, engage in any conduct
intended or reasonably calculated to induce or urge any Client to discontinue,
in whole or in part, its patronage or business relationship with Labor Ready.

(iii)  Executive shall not, directly or indirectly, accept any business from, or
do any business with, any Client in connection with the provision of temporary
and/or permanent staffing services.

(E)           NON-DISCLOSURE AND NON-USE AND OTHER PROTECTION OF CONFIDENTIAL
INFORMATION.


(I)            IN CONNECTION WITH EXECUTIVE’S DUTIES, EXECUTIVE MAY HAVE ACCESS
TO SOME OR ALL OF LABOR READY’S “CONFIDENTIAL INFORMATION,” WHETHER ORIGINAL,
DUPLICATED, COMPUTERIZED, MEMORIZED, HANDWRITTEN, OR IN ANY OTHER FORM, AND ALL
INFORMATION CONTAINED THEREIN, INCLUDING, WITHOUT LIMITATION: (A) THE IDEAS,
METHODS, TECHNIQUES, FORMATS, SPECIFICATIONS, PROCEDURES, DESIGNS, STRATEGIES,
SYSTEMS, PROCESSES, DATA AND SOFTWARE PRODUCTS WHICH ARE UNIQUE TO LABOR READY;
(B) ALL OF LABOR READY’S BUSINESS PLANS,  PRESENT, FUTURE OR POTENTIAL CUSTOMERS
OR CLIENTS

-11-


--------------------------------------------------------------------------------


(including the names, addresses and any other information concerning any
customer or client), marketing, marketing strategies, pricing and financial
information, research, training, know-how, operations, processes, products,
inventions, business practices, databases and information contained therein, its
wage rates, margins, mark-ups, finances, banking, books, records, contracts,
agreements, principals, vendors, suppliers, contractors, employees, applicants,
Candidates, skill sets of applicants, skill sets of Candidates, marketing
methods, costs, prices, price structures, methods for calculating and/or
determining prices, contractual relationships, business relationships,
compensation paid to employees and/or contractors, and/or other terms of
employment, employee evaluations, and/or employee skill sets; (c) the content of
all of Labor Ready’s operations, sales and training manuals; (d) all other
information now in existence or later developed which is similar to the
foregoing; (e) all information which is marked as confidential or explained to
be confidential or which, by its nature, is confidential or otherwise
constitutes the intellectual property or proprietary information of Labor Ready;
and/or (f) any of Labor Ready’s “trade secrets”.  For the purposes of this
Section 8, all references to, and agreements regarding, Confidential Information
or Confidential Information of Labor Ready also apply to Confidential
Information belonging to any affiliate of Labor Ready, and to any confidential
or proprietary information of third party clients that Labor Ready has an
obligation to keep confidential.  Executive’s covenants in this Section 8 shall
protect affiliates and clients of Labor Ready to the same extent that they
protect Labor Ready. Confidential Information shall not include any portion of
the foregoing which (i) is or becomes generally available to the public in any
manner or form through no fault of Employee, or (ii) is approved for Employee’s
disclosure or use by the express written consent of the Chief Executive Officer
of Labor Ready, Inc.

(ii)           Executive agrees and acknowledges that all Confidential
Information is to be held in confidence and is the sole and exclusive property
of Labor Ready and/or its affiliates or clients.  Executive recognizes the
importance of protecting the confidentiality and secrecy of Confidential
Information.  Executive agrees to use Executive’s best efforts to protect
Confidential Information from unauthorized disclosure to others.  Executive
understands that protecting Confidential Information from unauthorized
disclosure is critically important to Labor Ready’s success and competitive
advantage, and that the unauthorized use or disclosure of Confidential
Information would greatly damage Labor Ready.  Executive recognizes and agrees
that taking and using Confidential Information, including trade secrets, by
memory is no different from taking it on paper or in some other tangible form,
and that all of such conduct is prohibited.  Executive agrees that, prior to use
or disclosure, Executive will request clarification from Labor Ready’s legal
department if Executive is at all uncertain as to whether any information or
materials are “Confidential Information.”

(iii)          During Executive’s employment and in perpetuity after the
termination of Executive’s employment for any or no cause or reason, Executive
agrees:  (a) not to use (or allow others to wrongfully use) any Confidential
Information for the benefit of any person (including, without limitation,
Executive’s benefit) or entity other than Labor Ready; and (b) not to, except as
necessary or appropriate for Executive to perform Executive’s job
responsibilities, disclose (or allow others to wrongfully disclose) any
Confidential Information to others or download or make copies of any
Confidential Information without Company’s written consent, or remove any such
records from the offices of Labor Ready except for the sole purpose of
conducting business on behalf of Labor Ready.   If at any time Executive ever
believes that any person has received or disclosed or intends to receive or
disclose Confidential Information without Company’s consent, Executive agrees to
immediately notify Company.

-12-


--------------------------------------------------------------------------------


(iv)          At any time during Executive’s employment upon Company’s request,
and at the end of Executive’s employment with Company, even without Company’s
request, Executive covenants, agrees to, and shall immediately return to Labor
Ready, at its headquarters in Tacoma, Washington, all Confidential Information
as defined herein, and all other material and records of any kind concerning
Labor Ready’s business, and all other property of Company that Executive may
possess or control.

(v)           At all times, Executive agrees not to directly or indirectly take,
possess, download, allow others to take or possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Labor
Ready’s Confidential Information or other property, other than in the normal
course of business.


(F)            REPRESENTATIONS AND ACKNOWLEDGMENTS OF EXECUTIVE.   EXECUTIVE
REPRESENTS AND WARRANTS THAT:

(i)            Executive is familiar with the covenants not to compete and not
to solicit or interfere with Clients, Candidates and employees, and to protect,
not disclose and not use Confidential Information set forth in Sections 8 (b),
(c), (d) and (e) of this Agreement;

(ii)           Labor Ready has a legitimate business interest in enforcement of
the restrictions contained in this Section 8, including without limitation,
Labor Ready’s need to protect the goodwill of Labor Ready, its investment in
training of Executive, the client relationships of Labor Ready, the stability of
Labor Ready’s workforce, and the confidentiality of Labor Ready’s business
information, and that of its affiliates and customers/clients and other
legitimate interests;

(III)          EXECUTIVE IS FULLY AWARE OF EXECUTIVE’S OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE LENGTH OF TIME, SCOPE AND
GEOGRAPHIC COVERAGE OF THESE COVENANTS AND HAS HAD AN OPPORTUNITY TO CONSULT AN
ATTORNEY.  EXECUTIVE AGREES THAT THESE COVENANTS AND OBLIGATIONS ARE NECESSARY
TO PROTECT COMPANY’S CONFIDENTIAL INFORMATION, AND COMPANY’S LEGITIMATE BUSINESS
INTERESTS AND OTHER LEGITIMATE INTERESTS, IN VIEW OF EXECUTIVE’S KEY ROLE WITH
EACH BRANCH OF COMPANY AND ITS AFFILIATES AND THE EXTENT OF CONFIDENTIAL AND
PROPRIETARY INFORMATION ABOUT THE ENTIRE COMPANY AND ITS AFFILIATES AND CLIENTS
TO WHICH EXECUTIVE HAS INFORMATION.  COMPANY AND EXECUTIVE AGREE THAT THE
PROVISIONS OF THIS SECTION 8 DO NOT IMPOSE AN UNDUE HARDSHIP ON EXECUTIVE AND
ARE NOT INJURIOUS TO THE PUBLIC; THAT THEY ARE NECESSARY TO PROTECT THE BUSINESS
OF COMPANY AND ITS AFFILIATES AND CLIENTS; THAT THE NATURE OF EXECUTIVE’S
RESPONSIBILITIES WITH COMPANY UNDER THIS AGREEMENT AND EXECUTIVE’S FORMER
RESPONSIBILITIES WITH COMPANY PROVIDE AND/OR HAVE PROVIDED EXECUTIVE WITH ACCESS
TO CONFIDENTIAL INFORMATION THAT IS VALUABLE AND CONFIDENTIAL TO COMPANY; THAT
COMPANY WOULD NOT ENTER INTO THIS AGREEMENT IF EXECUTIVE DID NOT AGREE TO THE
PROVISIONS OF THIS SECTION 8; THAT THIS SECTION 8 IS REASONABLE IN ITS TERMS AND
THAT CONSIDERATION SUPPORTS THIS AGREEMENT, INCLUDING, WITHOUT LIMIT, SECTION 8.

(IV)          EXECUTIVE UNDERSTANDS THAT THE IDENTITY OF LABOR READY’S CLIENTS
SOMETIMES MAY BE ASCERTAINABLE BY OBSERVATION OR THROUGH PUBLICLY AVAILABLE
RESOURCES.  NONETHELESS, EXECUTIVE ACKNOWLEDGES THAT AS A RESULT OF EXECUTIVE’S
EMPLOYMENT WITH LABOR READY, EXECUTIVE WILL BE ACTING AS A REPRESENTATIVE OF
LABOR READY AND WILL BE UTILIZING LABOR READY’S ASSETS, RESOURCES AND WILL BE
BENEFITING FROM LABOR READY’S GOODWILL, NAME RECOGNITION, REPUTATION, AND
EXPERIENCE IN REGARD TO THESE CLIENTS, AND EXECUTIVE WILL GAIN CONFIDENTIAL
INFORMATION ABOUT THESE CLIENTS, AND CONSEQUENTLY, THE COVENANTS SET FORTH ABOVE
ARE REASONABLE AND NECESSARY TO PROTECT LABOR READY’S LEGITIMATE BUSINESS
INTERESTS.

-13-


--------------------------------------------------------------------------------


(v)           The covenants set forth above are independent of any other
provision of this Agreement.  Executive agrees that they will be enforceable
whether or not Executive has any claim against Company.  Executive and Company
agree that this Agreement should be interpreted in the way that provides the
maximum protection to Company’s business interests and Confidential Information.

(vi)          Executive acknowledges that if Executive violates any of the
foregoing covenants, the damage to Company will be such that Company is not
likely to be made whole with a monetary award.  Therefore, Executive agrees that
if Executive violates or threatens to violate any such covenant, Company will be
entitled to a temporary restraining order, a preliminary injunction and/or a
permanent injunction, in addition to any and all other legal or equitable
remedies available under law and equity.


9.             NONDISPARAGEMENT.  AT ALL TIMES DURING THE EXECUTIVE’S EMPLOYMENT
WITH COMPANY AND FOLLOWING TERMINATION OF THAT EMPLOYMENT BY EITHER EXECUTIVE OR
COMPANY, EXECUTIVE WILL NOT PUBLICLY DISPARAGE COMPANY OR ITS SUBSIDIARIES OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES.   EXECUTIVE WILL NOT
BE IN BREACH OF THIS PROVISION BY PROVIDING INFORMATION AS REQUIRED BY LAW OR
LEGAL COMPULSION.


10.          WAIVER AND RELEASE.  AS A CONDITION PRECEDENT TO RECEIVING ANY
PAYMENTS AND BENEFITS UNDER THIS AGREEMENT, THE EXECUTIVE SHALL EXECUTE (AND NOT
LATER REVOKE) THE WAIVER AND RELEASE AGREEMENT ATTACHED AS ANNEX B OR A FORM
OTHERWISE ACCEPTABLE TO COMPANY ON OR WITHIN THIRTY (30) DAYS AFTER WRITTEN
REQUEST.  THE COMPANY SHALL HAVE NO OBLIGATION TO MAKE ANY PAYMENTS OR PROVIDE
ANY BENEFITS TO THE EXECUTIVE HEREUNDER UNLESS AND UNTIL THE EFFECTIVE DATE OF
THE WAIVER AND RELEASE AGREEMENT, AS DEFINED THEREIN.

11.          Employment Rights.  Nothing expressed or implied in this Agreement
does or will create any right or duty on the part of the Company or the
Executive to have the Executive remain in the employment of the Company or any
Subsidiary prior to or following any Change in Control.

12.          Withholding of Taxes.  The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any applicable law, regulation or
ruling.

13.          Successors and Binding Agreement.

(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance reasonably satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

-14-


--------------------------------------------------------------------------------


(b)           This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c)           This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b). Executive hereby consents to any such assignment as
expressly provided in Sections 15(a) and 15(b). Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
will not be assignable, transferable or delegable, whether by pledge, creation
of a security interest, or otherwise, other than by a transfer by Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 15(c), the Company
will have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

14.          Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, DHL or
UPS, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Executive at Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

15.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Washington and federal law, without
giving effect to the principles of conflict of laws of such State, except as
expressly provided herein.


16.          DISPUTE RESOLUTION; ARBITRATION; EXIGENT RELIEF; VENUE AND CONSENT
TO JURISDICTION.  COMPANY AND EXECUTIVE AGREE THAT ANY CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH OF THIS AGREEMENT, OR EXECUTIVE’S
APPLICATION, EMPLOYMENT, OR TERMINATION OF EMPLOYMENT, SHALL BE SUBMITTED TO AND
RESOLVED BY BINDING ARBITRATION UNDER THE FEDERAL ARBITRATION ACT.  COMPANY AND
EXECUTIVE AGREE THAT ALL CLAIMS SHALL BE SUBMITTED TO ARBITRATION INCLUDING, BUT
NOT LIMITED TO, CLAIMS BASED ON ANY ALLEGED VIOLATION OF TITLE VII OR ANY OTHER
FEDERAL OR STATE LAWS; CLAIMS OF DISCRIMINATION, HARASSMENT, RETALIATION,
WRONGFUL TERMINATION, COMPENSATION DUE OR VIOLATION OF CIVIL RIGHTS; OR ANY
CLAIM BASED IN TORT, CONTRACT, OR EQUITY.  ANY ARBITRATION BETWEEN COMPANY AND
EXECUTIVE WILL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS
EMPLOYMENT ARBITRATION RULES THEN IN EFFECT.  THE AWARD ENTERED BY THE
ARBITRATOR WILL BE BASED SOLELY UPON THE LAW GOVERNING THE CLAIMS AND DEFENSES
PLEADED, AND WILL BE FINAL AND BINDING IN ALL RESPECTS.  JUDGMENT ON THE AWARD
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  IN ANY SUCH ARBITRATION,
NEITHER EXECUTIVE NOR COMPANY SHALL BE ENTITLED TO JOIN OR CONSOLIDATE CLAIMS IN
ARBITRATION OR ARBITRATE ANY CLAIM AS A REPRESENTATIVE OR MEMBER OF A CLASS. 
COMPANY AGREES TO PAY FOR THE ARBITER’S FEES WHERE REQUIRED BY LAW.  IN ANY
CLAIM OR JURISDICTION WHERE THIS AGREEMENT TO ARBITRATE IS NOT ENFORCED, COMPANY
AND EXECUTIVE WAIVE ANY RIGHT EITHER MAY HAVE TO BRING OR JOIN A CLASS ACTION OR
REPRESENTATIVE ACTION, AND FURTHER WAIVE ANY RIGHT EITHER MAY HAVE UNDER STATUTE
OR COMMON LAW OR ANY OTHER LEGAL DOCTRINE TO A JURY TRIAL.

-15-


--------------------------------------------------------------------------------


Notwithstanding any other provisions of this Agreement regarding dispute
resolution, including this Section 16, Executive agrees that Executive’s
violation or breach, or threatened violation or breach, of any provision of
Sections 8 of this Agreement (“Duty of Loyalty; Non-Competition;
Non-Solicitation and Non-Disclosure and Protection of Confidential Information”)
and/or Executive’s violation or breach, or threatened violation or breach, of
other provisions of this Agreement which otherwise place Company in peril that
cannot be readily remedied by monetary damages, would cause Company irreparable
harm which would not be adequately compensated by monetary damages and that a
temporary and/or preliminary or permanent injunction may be granted by any court
or courts having jurisdiction (subject to the venue provision below),
restraining the Executive from violation or breach of the terms of this
Agreement.  The preceding sentence shall not be construed to limit Company from
any other relief or damages to which it may be entitled as a result of the
Executive’s breach of any provision of this Agreement.

Where the parties have mutually waived their right to arbitration in writing or
have not yet sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of Company, venue for any legal action in connection with this
Agreement will be limited exclusively to the Washington State Superior Court for
Pierce County, or the United States District Court for the Western District of
Washington at Tacoma, or a proper superior court or United State District Court
in the jurisdiction in which Executive last worked, or where Executive is
engaged in violating the Agreement.  Executive and Company agree that the choice
of venue lies solely in the discretion of Company.  Executive agrees to submit
to the personal jurisdiction of the courts identified herein, and agrees to
waive any objection to personal jurisdiction in these courts, including but not
limited to any claim that any such suit, action or proceeding has been brought
in an inconvenient forum.

17.          Validity.  The provisions of this Agreement are intended to be
severable from each other.  No provision will be invalid because another
provision is ruled invalid or unenforceable.  If any provision of this Agreement
or the application of any provision hereof to any person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstance will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.  If any covenant in Section 8 should be
deemed invalid, illegal or unenforceable because its time, geographical area, or
restricted activity, is considered excessive, such covenant will be modified to
the minimum extent necessary to render the modified covenant valid, legal and
enforceable.

18.          Integration.  Except with respect to Labor Ready’s Non-Competition
Agreement, and Executive Employment Agreement (all provided herewith) (i) no
promises or other communications made by either Company or Executive are
intended to be, or are, binding unless they are set forth in this Agreement; and
(ii) this Agreement contains the entire agreement between the parties and
replaces and supersedes any prior agreements, including Other Employment
Agreement(s).  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and an appropriate representative of the Company.  This
Agreement will be binding upon Executive’s heirs, executors, administrators and
other legal representatives.

-16-


--------------------------------------------------------------------------------


19.          Miscellaneous.  No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The headings used in this Agreement are intended for
convenience or reference only and will not in any manner amplify, limit, modify
or otherwise be used in the construction or interpretation of any provision of
this Agreement.  References to Sections are to Sections of this Agreement. 
References to Paragraphs are to Paragraphs of an Annex to this Agreement.  Any
reference in this Agreement to a provision of a statute, rule or regulation will
also include any successor provision thereto.

20.          Survival.  Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 3(c), 4,
5, 7, 8, 9, 10, 11, 12, 13(a), 13(b), 15, 16, 20 and 22 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.

21.          Beneficiaries.  The Executive will be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death, and may change such election, in either case by giving
the Company written notice thereof in accordance with Section 16.  In the event
of the Executive’s death or a judicial determination of the Executive’s
incompetence, reference in this Agreement to the “Executive” will be deemed,
where appropriate, to be the Executive’s beneficiary, estate or other legal
representative.

22.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

23.          Section 409A of the Code.  To the extent applicable, it is intended
that this Agreement comply with the provisions of Section 409A of the Code. 
This Agreement will be administered in a manner consistent with this intent, and
any provision that would cause the Agreement to fail to satisfy Section 409A of
the Code will have no force and effect until amended to comply with Section 409A
of the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
the Executive).

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

LABOR READY, INC.

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

-17-


--------------------------------------------------------------------------------


 

EXECUTIVE

 

 

-18-


--------------------------------------------------------------------------------


ANNEX A

SEVERANCE COMPENSATION, ETC.

(1)           An amount equal to two times the sum of (A) Base Pay (at the rate
in effect for the year in which the Termination Date occurs), plus (B) Incentive
Pay (in an amount equal to target bonus immediately prior to the Change in
Control or, if such target shall not have been established or shall be reduced
after a Change in Control, the highest aggregate Incentive Pay earned in any of
the three fiscal years immediately preceding the year in which the Change in
Control occurred) shall be payable as follows: (i) fifty percent (50%) of such
amount shall be payable within 5 business days after a Termination Date and (ii)
fifty percent (50%) of such amount shall be payable in equal monthly
installments over the Non-Competition Period.

(2)           (A)          For any Welfare Benefits that the Executive was
receiving or entitled to receive immediately prior to the Termination Date (or,
if greater, immediately prior to the reduction, termination or denial described
in Section 1(o)(ii)) that are considered to be “reimbursement arrangements”
covered under Proposed Treasury Regulation Section 1.409A-1(b)(9)(iv)(A) (or its
successor when final 409A regulations become effective):

(i)            for a period of the lesser of 18 months following the Termination
Date or the Non-Competition Period (the “Continuation Period”), subject to
subpart (ii) below and the last two sentences of this subpart (i), the Company
will arrange to provide the Executive with Welfare Benefits substantially
similar to those that the Executive was receiving or entitled to receive
immediately prior to the Termination Date (or, if greater, immediately prior to
the reduction, termination, or denial described in Section 1(o)(ii)) except that
the level of any such Welfare Benefits to be provided to the Executive may be
reduced in the event of a corresponding reduction generally applicable to all
similarly situated recipients of or participants in such Welfare Benefits.  If
and to the extent that any benefit described in this Paragraph 2(A) cannot
reasonably be paid or provided under any policy, plan, program or arrangement of
the Company or any Subsidiary, as the case may be, nor through the purchase of a
conversion or other individual insurance policy or policies for the Executive
and, if applicable, the Executive’s dependents, or if it would be less expensive
for the Company to pay the amount set forth in subpart (ii) below rather than to
pay or provide continued coverage for any such benefit, then the Company will
pay the amount set forth in subpart (ii) below.  With respect to group medical
and dental coverage, the Company may in its discretion choose to provide
continued coverage through the payment of the cost of continued coverage
pursuant to COBRA for the Executive and the Executive’s dependents under a group
medical and dental plan sponsored by the Company, a Subsidiary or other
affiliate of Company (as appropriate) until the earlier of the end of the
Continuation Period or the date the Executive or dependent ceases to be eligible
for COBRA.

(ii)           the Company will pay to the Executive a lump sum cash amount
equal to the difference between (1) the present value of the continuation of
such benefits for the Continuation Period and (2) the present value of the
benefits the Executive will receive under Paragraph 2(A)(i).  The payment will
be made within thirty (30) days after the Termination Date unless the payment is
subject to Code Section 409A and the Executive is a specified employee under
Code Section 409A(a)(2)(B)(i), in which case it will be made six (6) months
after the Termination Date.  The payment will be reduced by applicable tax
withholdings.

(B)           For any Welfare Benefits that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater,
immediately prior to the

A-1


--------------------------------------------------------------------------------


reduction, termination, or denial described in Section 1(o)(ii)) that are not
considered to be “reimbursement arrangements” covered under Proposed Treasury
Regulation Section 1.409A-1(b)(9)(iv)(A) (or its successor once final 409A
regulations become effective), the Company shall pay to the Executive a cash
lump sum in an amount equal to the present value of the continuation of such
benefits for the Continuation Period.  The payment will be made within thirty
(30) days after the Termination Date unless the payment is subject to Code
Section 409A and the Executive is a specified employee under Code Section
409A(a)(2)(B)(i), in which case it will be made six (6) months after the
Termination Date.  The payment will be reduced by applicable tax withholdings.

(C)           Welfare Benefits otherwise receivable by the Executive pursuant to
this Paragraph 2 will be reduced to the extent comparable Welfare Benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such Welfare Benefits
actually received by the Executive will be reported by the Executive to the
Company.

(3)           The “Non-Competition Period” contemplated by Section 8 and this
Annex A will be twenty-four months from the Termination Date.

A-2


--------------------------------------------------------------------------------


ANNEX B

RELEASE OF CLAIMS

This Release of Claims (“Release”) is hereby executed by   (“the Executive”) in
accordance with the Change in Control Agreement between the Executive and Labor
Ready, Inc. (“the Company”), dated                            , 2006 (“CIC
Agreement”).

RECITALS

A.            The Company and the Executive are parties to the CIC Agreement.

B.             The CIC Agreement provides for certain payments and benefits to
the Executive upon termination of the Executive’s employment under certain
circumstances, provided that the Executive signs and delivers to the Company
upon such termination a Release in substantially the form of this Release.

C.             The Executive desires for the Company to make payments in
accordance with the CIC Agreement and therefore executes this Release.

TERMS

1.             Waiver, Release and Covenant.  On behalf of the Executive and the
Executive’s marital community, heirs, executors, administrators and assigns, the
Executive expressly waives, releases, discharges and acquits any and all claims
against the Company and its present, former and future affiliates, related
entities, predecessors, successors and assigns, and all of their present, former
and future officers, directors, stockholders, employees, agents, partners, and
members, in their individual and representative capacities (collectively
“Released Parties”) that arise from or relate to the Executive’s employment with
the Company and/or the termination of such employment (“Released Claims”).  This
waiver and release includes any and all Released Claims (including claims to
attorneys’ fees), damages, causes of action or disputes, whether known or
unknown, based upon acts or omissions occurring or that could be alleged to have
occurred before the execution of this Release.  Released Claims include, without
limitation, claims for wages, employee benefits, and damages of any kind
whatsoever arising out of any: contract, express or implied, including without
limitation the CIC Agreement; tort; discrimination; wrongful termination; any
federal, state, local or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Age Discrimination in CIC Act, as amended (“ADEA”); the Employee Retirement
Income Security Act of 1974; and any other legal limitation on the employment
relationship.  The Executive also covenants and promises never to file, press or
join in any complaint or lawsuit for personal relief or any amounts of any
nature based on any Released Claim and agrees that any such claim, if filed by
the Executive, shall be dismissed, except that this covenant and promise does
not apply to any claim of the Executive challenging the validity of this Release
in connection with claims arising under the ADEA and/or the Older Workers’
Benefit Protection Act of 1990 (“OWBPA”).  The Executive represents and warrants
that he is the sole owner of all Released Claims and has not assigned,
transferred, or otherwise disposed of the Executive’s right or interest in those
matters.  Notwithstanding the foregoing, this waiver and release does not apply
to claims that arise after the date that the release is executed, claims to
vested benefits under ERISA, workers’ compensation claims or any other claims
that may not be released under this Release in accordance with applicable law.

A-3


--------------------------------------------------------------------------------


2.             Acknowledgment of Sufficiency of Consideration.  The Executive
acknowledges and agrees that in the absence of the Executive’s execution of this
Release, the Company is not obligated to provide the Executive with the payment
and benefits described in Annex A of the CIC Agreement, and that the payment and
benefits set forth in Annex A of the CIC Agreement are adequate consideration
for the covenants and release herein.

3.             Covenants and Obligations under CIC Agreement.  Nothing in this
Release supersedes or restricts any obligations that the Executive owes to the
Company, including, without limitation, the obligation to protect the Company’s
interests in confidential information and trade secrets and inventions under the
CIC Agreement and/or under applicable law.  Executive agrees to comply with all
covenants that Executive has entered into with Company.

4.             Review and Revocation Period.  The Executive has a period of
seven (7) calendar days after delivering this Release to the Company to revoke
this Release.  To revoke, the Executive must deliver a notice revoking his
agreement to this Release to the CEO of the Company.  This Release shall become
effective on the eighth day after delivery of this executed Release by the
Executive to the Company (“Effective Date”), provided that the Executive has not
revoked the Release.  The Company shall have no obligation to provide the
Executive with any payment or benefits as described in the CIC Agreement if the
Executive revokes this Release.

5.             Governing Law.  This Release shall be interpreted in accordance
with the law of the State of Washington, without regard to the conflicts of law
provisions of such laws.

6.             Severability.  If any provision of this Release constitutes a
violation of any law or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, shall be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law.  If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
void, shall be deemed severable from the remaining provisions of this Release,
which shall remain binding.

A-4


--------------------------------------------------------------------------------


7.             Knowing and Voluntary Agreement.  the Executive hereby warrants
and represents that (a) the Executive has carefully read this Release and finds
that it is written in a manner that he understands; (b) the Executive knows the
contents hereof; (c) the Executive has been advised to consult with his personal
attorney regarding the Release and its effects and has done so; (d) the
Executive understands that he is giving up all Released Claims and all damages
and disputes that have arisen before the date of this Release, except as
provided herein; (e) the Executive has had ample time to review and analyze this
entire Release; (f) the Executive did not rely upon any representation or
statement concerning the subject matter of this Release, except as expressly
stated in the Release; (g) the Executive has been given at least twenty-one (21)
days to consider this Release and seven (7) days to revoke this Release; (h) the
Executive understands this Release’s final and binding effect; and (i) the
Executive has signed this Release as his free and voluntary act.

8.             Arbitration and Venue.  The Company and the Executive agree that
any claim arising out of or relating to this Release, or the breach of this
Release shall be submitted to and resolved by binding arbitration under the
Federal Arbitration Act.  The Company and the Executive agree that all claims
shall be submitted to arbitration including, but not limited to, claims based on
any alleged violation of Title VII or any other federal or state laws; claims of
discrimination, harassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity. 
Any arbitration between the Company and the Executive will be administered by
the American Arbitration Association under its Employment Arbitration Rules then
in effect.  The award entered by the arbitrator will be based solely upon the
law governing the claims and defenses pleaded, and will be final and binding in
all respects.  Judgment on the award may be entered in any court having
jurisdiction.  In any such arbitration the Company shall be entitled to join or
consolidate claims in arbitration or arbitrate any claim as a representative or
member of a class.  The Company agrees to pay for the arbiter’s fees where
required by law.  In any claim or jurisdiction where this agreement to arbitrate
is not enforced, the Company and the Executive waive any right either may have
to bring or join a class action or representative action, and further waive any
right either may have under statute or common law to a jury trial.  Where the
parties have mutually waived their right to arbitration in writing or have not
yet sought to enforce their right to compel arbitration, venue for any legal
action in connection with this Release will be limited exclusively to the
Washington State Superior Court for Pierce County, or the United States District
Court for the Western District of Washington at Tacoma.  The Executive agrees to
submit to the personal jurisdiction of the courts identified herein, and agrees
to waive any objection to personal jurisdiction in these courts.

EXECUTED this         day of
                                                    .

Executive

 

 

A-5


--------------------------------------------------------------------------------